Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “the casing roller apparatus of claim 2 inlucdes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shores (US 3,519,304).
As concerns claim 1-17, Shores (US 3,519,304) discloses:
1. A casing roller apparatus, the apparatus comprising:
an actuation apparatus (Figure 1) for facilitating operation of the casing roller apparatus; and 
an engagement apparatus (Figure 3) for securely engaging a unit of casing to permit an oilfield worker to roll the unit of casing.  
2. The casing roller apparatus of claim 1 wherein the actuation apparatus includes an operational nut (22) rotatably disposed on a threaded shaft (14) and an unthreaded sleeve (12) disposed around the threaded shaft to manipulate the operational nut.  
3. The casing roller apparatus of claim 1 wherein the threaded shaft includes a turn handle (16) disposed on an end opposite of the engagement apparatus.  
4. The casing roller apparatus of claim 1 wherein the engagement apparatus includes a base portion (30) with a first arm (48) and a second arm (58) rotatably attached thereto.  
5. The casing roller apparatus of claim 4 wherein the engagement apparatus further includes contact elements (42, 52) rotatably supported by the first and second arms to engage an inner wall of the unit of casing.  
6. The casing roller apparatus of claim of claim 5 wherein the contact elements have a gripping layer (34, 36) disposed thereon to engage the inner wall of the unit of casing.  
7. The casing roller apparatus of claim 2 includes a separator element (24, 26) disposed on an end of a threaded shaft that engages parts of the engagement apparatus.  
8. A method of using a casing roller apparatus, the method comprising:
engaging a unit of casing (40) with the casing roller apparatus; and 
rolling the unit of casing from a first location to a second location (Col 1, Lines 40-44).  
9. The method of claim 8 wherein the casing roller apparatus engages the unit of casing on an inner wall of the unit of casing (Figure 3).  
10. The method of claim 8 further comprising disengaging the casing roller apparatus from the unit of casing (Figure 5).  
11. The method of claim 8 wherein the casing roller apparatus comprises:
an actuation apparatus (Figure 1) for facilitating operation of the of the casing roller apparatus; and 
an engagement apparatus (Figure 3) for securely engaging a unit of casing to permit an oilfield worker to roll the unit of casing.  
12. The method of claim 11 wherein the actuation apparatus includes an operational nut (22) rotatably disposed on a threaded shaft (14) and an unthreaded sleeve (12) disposed around the threaded shaft to manipulate the operational nut.  
13. The method of claim 11 wherein the threaded shaft includes a turn handle (16) disposed on an end opposite of the engagement apparatus.  
14. The method of claim 11 wherein the engagement apparatus includes a base portion (30) with a first arm (48) and a second arm (58) rotatably attached thereto.  
15. The method of claim 14 wherein the engagement apparatus further includes contact elements (42, 52) rotatably supported by the first and second arms to engage an inner wall of the unit of casing.  
16. The method of claim of claim 15 wherein the contact elements have a gripping layer (34, 36) disposed thereon to engage the inner wall of the unit of casing.  
17. The method of claim 12 includes a separator element (24, 26) disposed on an end of a threaded shaft that engages parts of the engagement apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679